United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-10655
                          Conference Calendar



DARRELL WAYNE PHILLIPS,

                                      Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                      Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                          USDC No. 4:05-CV-27
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

         Darrell Wayne Phillips, Texas prisoner # 712352, moves for

a certificate of appealability (COA) and appointment of counsel

to appeal the dismissal as successive of his third 28 U.S.C.

§ 2254 application challenging his involuntary manslaughter

conviction.     He argues that the district court should have

applied the miscarriage of justice exception to the filing of

successive applications.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10655
                                 -2-

     Phillips, however, has not shown “that jurists of reason

would find it debatable whether . . . the district court was

correct in its procedural ruling.”    Slack v. McDaniel, 529 U.S.
473, 484 (2000).   His COA motion is therefore DENIED.

     Phillips’ COA motion is frivolous insofar as it lacks

arguable merit.    See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   In accordance with this court’s previous warning,

Phillips is now ORDERED to pay a sanction in the amount of $100,

payable to the clerk of this court.   The clerk of this court and

the clerks of all federal district courts within this circuit are

directed to refuse to file any pro se civil complaint or appeal

by Phillips unless Phillips submits proof of satisfaction of this

sanction.   If Phillips attempts to file any further notices of

appeal or original proceedings in this court without such proof,

the clerk will docket them for administrative purposes only.

Any other submissions which do not show proof that the sanction

has been paid will be neither addressed nor acknowledged.

Accordingly, the motions for a COA and appointment of counsel are

DENIED and a SANCTION is IMPOSED.